DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.

Response to Arguments
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive insomuch as Tsubuta'586 in view of Tan’171 renders the claims obvious.
Applicant principally argues that Tsubuta'586 fails to disclose the claimed “each of the at least two sensor pods comprising a separate respective sensor” as now claimed. Applicant asserts that elements 11 and 12 as contained on pods 20 and 30 are two components of the same arterial pulse wave sensor and therefore cannot reasonably be considered separate sensors. Applicant further argues that Tan’171 fails to remedy this deficiency as it only discusses a single band 100 comprising EMG sensors 102.
Respectfully, these arguments are not convincing as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments do not fully consider what one of ordinary skill in the art would ascertain from the teaching of Tsubuta'586 in view of Tan’171 when taken as a whole.
Tsubuta'586 clearly teaches the claimed pod structures as previously cited, wherein each of the separate substrates 10, 20, 30, 40 and 50 enclosed in a relatively rigid portion 75 linked only by flexible communication cables 61, 62, 63 and 64 at interconnection portions 76 comprise discrete circuit components which independently perform their respective functions, e.g. 10 being disclosed as a sensor portion, 20 being disclosed as an oscillating/actuating circuit portion, 30 being a pulse wave receiving portion (herein already arguably a separate sensor from sensor portion 10), processing portion 40, and display portion 50. Thus Tsubuta'586 already teaches the concept of functionally individual pods, with one pod being a processing pod and multiple other pods being dedicated to detections of inputs effected by a user, and only to the extent that pulse wave receiving portion 30 is not considered a separate sensor, does not disclose multiple pods having separate respective sensors that are EMG sensors. Tan’171 teaches the plurality of EMG sensors 102 that are uniformly spaced around the area of interest. While one embodiment suggests linearly arranging the sensors around band 100, other layouts are considered including individual sensors. Thus, when taken together, arranging the EMG sensors 102 of Tan’171 in conjunction with the pod structure configuration of Tsubuta'586 would result in the individual EMG sensors 102 residing in individual rigid portions 75 to read on the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11-22, 24-33 and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubuta (US 2003/0144586, hereinafter Tsubuta'586) in view of one Tan et al. (US 2009/0327171 A1, hereinafter Tan’171).
Regarding claim 1, Tsubuta'586 discloses a wearable electronic device (E.g. Figs. 1A-D; paragraphs [0016], [0020]) comprising:  a set of pod structures that form physically coupled links of the wearable electronic device, wherein each pod structure in the set of pod structures is positioned adjacent and physically coupled to at least one other pod structure in the set of pod structures (e.g. strap forming bases 71, 72, 73, 74, 75), and wherein the set of pod structures comprises at least two sensor pods (e.g. 20, 30 as seen in Figs. 2A-B are sensor pods, pulse wave sensor 10; sensor body 14) and a processor pod (e.g. CPU 40 on base 74 comprises a processor pod), each of the at least two sensing pods comprising respective sensor parts configured to detect inputs effected by a user and provide signals in response to the detected inputs (e.g. abstract; paragraphs [0005]-[0010]), and the processor pod comprising a processor configured to process signals provided by each of the at least two sensor pods (ibid.); and a plurality of communicative pathways configured to route signals provided by the at least two sensor pods to the processor pod, wherein each of the at least two sensor pods is communicatively coupled to the processor pod by at least one respective communicative pathway from the plurality of communicative pathways (e.g. flexible cables 61-64; signal pathways annotated in Figs. as Px).
Tsubuta'586 teaches the claimed pod structures as previously cited, wherein each of the separate substrates 10, 20, 30, 40 and 50 enclosed in a relatively rigid portion 75 linked only by flexible communication cables 61, 62, 63 and 64 at interconnection portions 76 comprise discrete circuit components which independently perform their respective functions, e.g. 10 being disclosed as a sensor portion, 20 being disclosed as an oscillating/actuating circuit portion, 30 being a pulse wave receiving 
Regarding claims 19 and 32, Tsubuta'586 discloses, mutatis mutandis, a wearable electronic device and method of operating such a device as claimed with regard to claim 1 above. The further feature of using the communicative paths to serially route signals provided by each sensor pod to the processor pod via successive adjacent pod structures is discussed in further detail below.
Regarding claims 13, 26 and 35, and further regarding claims 1, 19 and 32
Regarding claims 4 and 33, and further regarding claims 19 and 32, Tsubuta'586 as modified is considered to show serial communication via successive ones of adjacent pod structures until the signals reach the processing pod (e.g. Fig.1a provides serial connection between segments 71-75 via the respective flexible cables 61-64; Figs. 2A-B clearly show the connected communication pathways P2, P3, P4, P5 to be serially in line with one another from the sensor pod 20, through other sensor pod 30 and finally serially to processor pod 40). Alternatively, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the  system and method as taught by Tsubuta'586, with the common-sense solution of serial communicative pathways/series connection of the pods since it was known in the art to select a ubiquitously applied communication protocol such as serial or in-series connectivity from a finite number of identified and predicable solutions (i.e. connecting elements in either series or parallel being the only options) and having a reasonable expectation of success in order to provide the predictable results of providing data from the biological sensors located at a distance from the controller to the controller via the disclosed circuits and paths in a flexible, wrist-worn detection device. (See MPEP 2143).
Regarding claim 2, Tsubuta'586 discloses wherein the sensor pods further comprise a respective amplification circuit configured to amplify signals provided by the respective sensor (e.g. paragraph [0032]; amplifier circuit 32).
Regarding claims 3 and 22, Tsubuta'586 discloses wherein the processor pod comprises at least one ADC circuit configured to convert analog signals provided by the at least two sensor pods into digital signals (e.g. paragraph [0034]; ADC 41).
Regarding claim 5, Tsubuta'586 discloses at least a third sensor pod (e.g. 20, 30 as seen in Figs. 2A-B are sensor pods, pulse wave sensor 10; sensor body 14). As above, Tsubuta'586 is shown as serially routing the analog sensor signals from one pod to an adjacent pod until such time as it reaches the ADC in the processor pod.
Regarding claims 6 and 20, Tsubuta'586 as modified discloses the claimed invention but does not expressly disclose a fourth sensor pod and fourth communicative pathway. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an additional sensor pod, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see MPEP 2144.04).
Regarding claims 11 and 24, Tsubuta'586 discloses wherein each of the circuit components is powered by a source such as a battery or a plurality of batteries distributed along the length of the strap-like main body of the sensing device. In order for each pod and each electronic component to receive sufficient operating power, the communicative pathways necessarily include at least one power and at least one ground line to distribute power from the battery or distributed batteries to the respective components and pods (e.g. paragraph [0015]).
Regarding claims 12 and 25, Tsubuta'586 discloses at least one adaptive coupler, wherein each respective pod structure is physically coupled to at least one adjacent pod structure by at least one extensible coupler (e.g. interconnection portions 76; paragraphs [0002], [0026], [0028]). Additionally Tan’171 as it modifies Tsubuta’586 discloses wherein the wearable band is elastic to allow for consistent contact between 
Regarding claims 14 and 27, Tsubuta'586 discloses wherein the processor pod comprises at least one ADC circuit to convert analog signals provided by the at least two sensor pods into digital signals (e.g. paragraph [0034]; ADC 41). Tsubuta'586 does not expressly disclose that the amplifier and sensor are further included in the processor pod.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Tsubuta'586 with the a sensor located in the processor pod in addition to or rather than in its own pod, because Applicant has not disclosed that having the sensor and amplifier in the processor pod provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the pod arrangement as taught by Tsubuta'586, because it provides the same means of detecting and processing the desired biological data and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Tsubuta'586.
Further, Tsubuta'586 directly discloses that it is reasonably contemplated in the invention to locate, distribute, redistribute or otherwise selectively place, interchange and combine the various circuit components anywhere among the pod structures, and in particular the processing portions may be distributed into separate blocks (i.e. the sensor blocks), as long as balanced mass distribution is maintained (e.g. paragraphs [0007], [0015], [0036], [0039]). In light of the express disclosure, rearrangement of the processor and sensor pods such that a particular pod would include both sensor and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claims 15 and 28, Tsubuta'586 discloses wherein each pod structure in the set of pod structures comprises a respective housing (e.g. the strap forming bases 71-75) formed of a substantially rigid material having a respective inner volume (e.g. paragraphs [0007], [0028]) and wherein: for each of the at least two sensor pods the sensor is positioned on or proximate a surface of the housing, for the processor pod the processor is positioned in the inner volume of the housing, and each communicative pathway includes a portion in the inner volume of a respective first and second pod structures with a third portion extending between the housing of the pod structures (e.g. paragraph [0026]).
Regarding claims 16 and 29, Tsubuta'586 discloses wherein the signals are digital electrical signals and as such therefore are communicated across an electrically conductive pathway (e.g. paragraphs [0032], [0034]).
Regarding claims 17 and 30, Tsubuta'586 discloses wherein at least one pathway in the plurality of communicative pathways comprises a flexible printed circuit board (e.g. paragraph [0007] – flexible substrate; paragraph [0015] – flexible circuit board).
Regarding claims 18 and 31, Tsubuta'586 discloses wherein the set of pod structures forms a perimeter of an annular configuration (e.g. Figs. 1B-1D, 5A-5C).
Regarding claim 21, the structure of the communicative pathways as claimed necessarily follows form the serial connection as discussed above.
Regarding claims 36 and 39, Tan’171 as it modifies Tsubuta'586 is considered to disclose wherein the processor of the processor pod is adapted to determine a gesture of a user responsive to the analyzed signals generated from the at least two sensor pods in response to the detected muscle activity. Tan’171 discloses wherein the EMG is utilized to train the EMG sensor device through a machine learning model to recognize user gestures (e.g. abstract; paragraphs [0004], [0006], [0023]).
Regarding claims 37, 38, and 42, Tsubuta'586 discloses wherein the at least two sensor pods are coupled to expand and contract around a user’s body part by being physically coupled by at least one of an elastic band extending therethrough or an elastic band coupling the at least two sensor pods (e.g. interconnection portions 76; paragraphs [0002], [0026], [0028]). Additionally Tan’171 as it modifies Tsubuta’586 discloses wherein the wearable band is elastic to allow for consistent contact between the EMG sensors and the wearer’s skin when placed in varying orientation and location on the user (e.g. paragraph [0019]). It is taken that an elastic band reasonably reads on being a strain mitigation element.
Regarding claims 40 and 41, Tsubuta'586 discloses wherein the at least two sensor pods are configured to be positioned around a circumference of a user’s body part wherein the circumference is a variable circumference (e.g. paragraphs [0001], [0002], [0016], [0020], [0028], [0029], [0042]). As above the sensor pods are physically coupled with an element that is resiliently expandable (ibid.).

Claims 7-10, 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubuta (US 2003/0144586, hereinafter Tsubuta'586) in view of Tan’171 as applied to claims 2, 19 and 32 above, and further in view of Heldman et al. (US 2014/0074179, hereinafter Heldman’179).
Regarding claims 7, 23 and 34, Tsubuta'586 as modified discloses the invention substantially as claimed including an ADC in the processor pod to convert analog signals from the sensors into digital signals as cited with respect to claim 3 above, but does not expressly disclose the alternative wherein each of the at least two sensor pods comprises a respective ADC circuit to convert the signals. In the same field of endeavor, Heldman’179 teaches that it is known to use a separate ADC for each axis of each biologic sensor to allow for simultaneous sampling of each sensor and eliminate the need for an external multiplexer and lower power consumption (e.g. paragraph [0075]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Tsubuta'586, with an ADC in each sensor pod rather than an ADC in the processor pod as taught by Heldman’179, since such a modification would provide the predictable results of allowing for simultaneous sampling from each sensor, eliminating the need for a multiplexer and lowering power consumption.
Regarding claim 8, a clock signal line and digital bus are necessary components of the disclosed DSP in Tsubuta'586 (e.g. paragraphs [0024]-[0026], [0034]).
Regarding claim 9, Tsubuta'586 discloses at least a third sensor pod (e.g. 20, 30 as seen in Figs. 2A-B are sensor pods, pulse wave sensor 10; sensor body 14). Likewise the combination of Tsubata’586 with Tan’171 relates to a plurality of pods 
Regarding claim 10, Tsubuta'586 discloses the claimed invention but does not expressly disclose a fourth sensor pod and fourth communicative pathway. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an additional sensor pod, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see MPEP 2144.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2014/0364703 A1 is considered to read on the invention as claimed such that it would anticipate or render obvious each claim. US 2012/0203076 to Fatta et al. is considered to read on the invention as claimed such that its combination with either Heldman’179 or Tan’171 would render all claims as presented obvious. US 2003/0030595 to Radley-Smith; US 2014/0236031 to Banet et al.; US 7,596,393 to Jung et al.; US 2014/0121471 to Walker; US 2013/0198694 to Rahman et al.; and US 2014/0285326 to Luna et al. are considered to disclose a wearable device and method substantially as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
22 February 2021